DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.

Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed October 6, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Federici et al. US 9,663,253 in view of Spiegel et al. US 3,454,210, Milano EP1046579, and Muller et al. EP0110080.
Regarding claims 1, 4, 6, 9, 10, 16, 17,  Federici teaches a food product packaging comprising a food product in a sealed wrapper of sheet material, said sealed wrapper consisting of a first sheet shaped in receiving configuration adapted to contain said product, having an end edge in the shape of a substantially flat radially extending flange and of a substantially flat second sheet adhesively connected to said flange to form a sealed wrapper surrounding the product (Figure 7, col. 5, lines 1-15). Federici states the sheets are connected by “thermowelding or possibly by bonding with the aid of adhesive material” (col. 5, line 10) and further discloses the use of ultrasonic welding in the invention (col. 5, line 40). It is noted that “thermowelding” involves heat and would thereby be considered “heat-sealing”, given the broadest reasonable interpretation of “heat-sealing”. Moreover, without a showing of criticality, it would have been within the skill level of one skilled in the art to use any known bonding methods to connect the sheets, thereby forming the desired bonding strength between the films. Federici also teaches the package can comprise a small cup (col. 5, lines 20-25) but does not expressly teach the combination of the second sheet and a body of sheet material in the shape of a cup with a flat base and a foldable side wall, wherein said second sheet is adhesively connected in a substantially flat configuration to said base by gluing, on a plurality of spots of hot melt glue, an annular peripheral region of said base and wherein the adhesive force between said base and said second sheet is greater than the adhesive force between the second sheet and said flange, so that when a pulling force is applied to the foldable sidewall, the second sheet is detached from the flange and opens the sealed food product.  
Spiegal teaches there is a known “criticism of plastic packaging materials or systems of utilizing them has been the difficulty in opening the package to get at the contents” and teaches an easily openable, air-tight package utilizing laminated packaging film (col. 1, lines 38-65; Fig 
Milano teaches it is known to place wrapped spherical pralines products “in a small case with a pleated peripheral wall in order to render its presentation more pleasing and attractive” [0004].  
Muller teaches it was known in the art to wrap spherical pralines products in a film-like packaging material comprising two sheets and adhere the wrapped product to a pleated cup receptacle having a point of glue placed at the bottom of the cup receptacle [0015, 0025, 0027, 0030, 0047, 0049]. Muller does not expressly disclose the cup material as “foldable”, however, as it is well-known that confectionary wrapper material is “foldable” and well-known that paper cups or cups of the same material used to wrap the product are usually used as wrapper material for spherical pralines products, one of ordinary skill in the art would have reasonably assumed the cup receptacle of Muller was “foldable”. Muller does not expressly recite gluing as required by the present claim; however, Muller does teach the gluing to stabilize the product within the cup and it would have been within the skill level of one of ordinary skill in the art to modify the 
With respect to the claimed adhesive force, the combination of prior art fails to expressly disclose the adhesive force between the base/second sheet and the second sheet/flange as claimed. 
However, as stated above, Spiegal teaches there is a known “criticism of plastic packaging materials or systems of utilizing them has been the difficulty in opening the package to get at the contents” (col. 1, line 38) and teaches an easy opening package utilizing laminated packaging film comprising areas of different bond strength which allows for one bonded area to remain intact while also allowing for easy separation of the other bonded area (col. 3, line 15-col. 4, line 30). Thus, given that the product of Federici can only be accessed by separating the first and second sheets and given that modified Federici teaches gluing the bottom of the wrapped product (second sheet) to the cup to stabilize the product within the cup, one would have been motivated to use different bond strengths within the construction of the packing materials. One would have been motivated by common sense to have the adhesive force which holds the second sheet to the base capable of withstanding any force that would cause the wrapped product to be less stabilized or separated within the pleated cup and the adhesive force between the first and second sheet to allow for minimum effort from the consumer to obtain access the actual confection for consumption/enjoyment. 
Therefore, it would have been obvious for one to have the second sheet adhesively connected to said base and the adhesive force between said base and said second sheet greater 
Regarding claims 2 and 12, claim 1 is applied as stated above. Federici further teaches wherein said first sheet and second sheets are constituted by a single layer sheet of plastic material suitable for contact with food or by a multilayer sheet of aluminium/plastic material, paper/plastic material, or paper/metalized plastic material (col. 2, lines 55-65).
Regarding claim 3, claim 1 is applied as stated above. Federici further teaches wherein said first and second sheets are constituted by a film of polypropylene or polyester, or by a laminate of aluminum and polyester (col. 2, lines 55-65).
Regarding claim 8, claim 1 is applied as stated above. Federici further teaches wherein said food product is a praline of substantially spherical shape and said first sheet is shaped so as to present a tubular portion, said tubular portion having a constriction, defining an opening, adjacent to said flange and wherein said first sheet closely adheres to the product (Figures, col. 1, line 15; col 2, lines 1-10). 
Regarding claim 11, claim 2 is applied as stated above. Federici further teaches wherein said second sheet has a heat-sealable coating on the side facing the food product (col. 5, lines 5-10).
Regarding claim 13, claim 12 is applied as stated above. Federici further teaches wherein said first sheet has a heat-sealable coating on the side facing the food product (col. 3, lines 1-5).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Federici et al. US 9,663,253 in view of Spiegel et al. US 3,454,210, Milano EP1046579, and Muller et al. EP0110080 and Petrovich RU 2309878. 
Regarding claims 14 and 15, claim 3 is applied as stated above. Modified Federici does not expressly disclose wherein the first and second sheets are constituted by a film or laminate of polyethylene terephthalate.
Petrovich teaches packaging material for wrapped chocolate confections wherein the packaging material comprises aluminum foil and a polymer film of PET. Petrovich teaches that said material ensures compliance with both strength and flexibility required of packaging material and also allows for printing to be coated (pages 2-4). Thus, one of ordinary skill in the art would have been motivated to use packaging material of Petrovich in the invention of modified Federici since it is taught to be durable and would allow for clear labeling/advertising. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrasi US 2005/0003049 in view of Milano EP1046579 and Muller et al. EP0110080 in view of Spiegel et al. US 3,454,210.
Regarding claim 18, Terrasi teaches a food product packaging comprising a food product in a sealed wrapper of sheet material, said sealed wrapper consisting of a first sheet shaped in receiving configuration adapted to contain said product, having an end edge in the shape of a radially extending flange and of a substantially flat second sheet adhesively connected to said flange by heat sealing to form a sealed wrapper surrounding the product [0024, 0025]. Terrasi further teaches the sealed peripheral regions may be turned towards the top of the product body so as to form a cup-shaped body [0027]. 

Milano teaches it is known to place wrapped spherical pralines products “in a small case with a pleated peripheral wall in order to render its presentation more pleasing and attractive” [0004].  
Muller further teaches it was known in the art to wrap spherical pralines products in a film-like packaging material comprising two sheets and adhere the wrapped product to a pleated cup receptacle having a point of glue placed at the bottom of the cup receptacle [0015, 0025, 0027, 0030, 0047, 0049]. Muller does not expressly disclose the cup material as “foldable”, however, as it is well-known that confectionary wrapper material is “foldable” and well-known that paper cups or cups of the same material used to wrap the product are usually used as wrapper material for spherical pralines products, one of ordinary skill in the art would have reasonably assumed the cup receptacle of Muller was “foldable”. Muller does not expressly recite gluing as required by the present claim; however, Muller does teach the gluing to stabilize the product within the cup and it would have been within the skill level of one of ordinary skill in the art to modify the invention of Muller by placing glue in any location(s) allowing for optimum adhesion. 

Thus, it would have been obvious to one skilled it the art to modify the invention Terrasi by placing the wrapped product comprising the peripheral region of sheets 1 and 2 curved upwards, in a pleated cup, whereby the curved region is in contact with the side wall of the cup, instead of forming the sheets into a cup, to yield the predictable results of presenting a more pleasing and attractive presentation of the finished product.
With respect to the adhesive force, the combination of prior art fails to expressly disclose the adhesive force between the base/second sheet and the second sheet/flange as claimed.
However, Spiegal teaches there is a known “criticism of plastic packaging materials or systems of utilizing them has been the difficulty in opening the package to get at the contents” and teaches an easily openable, air-tight package utilizing laminated packaging film (col. 1, lines 38-65; Fig 5) comprising areas of different bond strengths which allows for one bonded area to remain intact while also allowing for easy separation of the other bonded area. Spiegal teaches one must consider the importance of bond strengths formed between various films, the strength of bonds formed by heat sealing different members, and the strength required to tear layers when force is applied to open the package when forming easy to open packages (col. 3, line 15-col. 4, line 30). Thus, given the teaching of Spiegal that different adhesive strengths are known in air-tight packaging (Fig 5) and the “known criticism” in the art associated with opening plastic packaging materials, one of ordinary skill in the art would have been motivated to consider the bond strengths between the films of the packaged product of modified Terrasi and construct the package accordingly. 

 
Response to Arguments
Applicant's arguments and the Mansuino Declaration filed February 16, 2022 have been fully considered but they are not persuasive. 
With respect to applicant’s remarks of, “Federici does not address the issue relating to the opening of the packaging and does not disclose introducing the packaging in a pleated cup” (page 7), as stated in the rejection above, the examiner acknowledges differences between Federici and the present claims by combining the teaching of Federici with the teachings of  Spiegel et al. (US 3,454,210), Milano (EP1046579), and Muller et al. (EP0110080).

Milano and Muller clearly teach that the placement of wrapped praline within a pleated cup is well-known in the art. Milano teaches the use of pleated cups for improving the presentation of the product and Muller teaches gluing the product to the cup for stabilization. Both applicant and the Mansuino Declaration agree that Muller “makes use of a point of glue only to “stabilize” the spherical product inside the cup receptacle” and argue, “there is no reason whatsoever why in the Muller packaging, the bond provided by the point of glue should be particularly strong.” However, attention is drawn to the definition of “stabilize”. 

    PNG
    media_image1.png
    866
    597
    media_image1.png
    Greyscale

Thus, one desiring to “stabilize” or “make or become unlikely to give way or overturn…or unlikely to change, fall, or decline” or “to hold steady: such as; to maintain the stability” of the spherical product inside the cup receptacle, would have sufficient reasoning to provide a particularly strong bond by the glue. One would clearly understand that in order to have the spherical wrapped praline “unlikely to give way” or have it “hold steady” within the cup, a particularly strong bond would be absolutely necessary. 
It is unclear how both applicant and the Mansuino Declaration can agree that Muller’s point of glue “stabilizes” the spherical product inside the cup receptacle “to prevent the spherical wrapped praline from moving inside the receptacle” and then allege that “a strong bond cannot be achieved and would actually be impossible to achieve.” There is no logical way that the spherical product can be simultaneously prevented from moving while inside the cup receptacle (as agreed upon by applicant and the Mansuino Declaration) and wherein “a strong bond cannot be achieved and would actually be impossible to achieve.” 

Given Spiegal’s teaching of there being a known “criticism of plastic packaging materials or systems of utilizing them has been the difficulty in opening the package to get at the contents” (col. 1, line 38) and teaching an easy opened package comprising areas of different bond strength which allows for one bonded area to remain intact while also allowing for easy separation of the other bonded area (col. 3, line 15-col. 4, line 30), it would have been obvious for one to consider one bond strength allowing for easy separation between the films containing the product and another bond strength allowing for the product of modified Federici to be stabilized within the cup and arrive at the present invention. While Mr. Mansuino’s comments regarding reduction to practice are noted and appreciated, the Spiegel disclosure clearly provides a teaching that it is known in the art to adjust adhesive strength of wrapped products and well within the ability of one of ordinary skill to do so. Thus, applicant’s remarks and the Mansuino Declaration are not persuasive.
Regarding remarks of Terrasi, the Mansuino Declaration states the rejection of record neglects the purpose of Terrasi relating to turning up the peripheral region of the wrapping into a cup; however, again, Mr. Mansuino (and applicant’s remarks) is only relying on one embodiment stated by Terrasi.  Terrasi [0013] states, “In the embodiment shown, the praline has a body with a substantially flat, for example, circular base surface 4, a cup-shaped lower body portion 5, and a dome-shaped upper portion 6. However, the invention is not intended to be limited to a specific shape of the confectionery product which may, for example, adopt other shapes such as a spherical, substantially conical or frustoconical, pyramidal or frusto-pyramidal, chest or bar 
Regarding comments relating to heat sealing the connected sheets, heat-sealing is well known and expressly taught in the references cited. Moreover, without a showing of criticality, it would have been within the skill level of one skilled in the art to use any known bonding methods to connect the sheets, thereby forming the desired bonding strength between the films. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792